     Case 4:20-cv-00518-P Document 18 Filed 09/17/20    Page 1 of 1 PageID 184



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

JOSEPH CHRISTIE, Individually            §
and on Behalf of All Others Similarly    §
Situated,                                §
                                         §
     Plaintiff,                          §
                                         §
v.                                       §   Civil Action No. 4:20-cv-00518-P
                                         §
CONTRACT CALLERS, INC., and              §
JOHN DOES 1-25                           §
                                         §
     Defendants.                         §

                                     ORDER

        Before the Court is Plaintiff’s Unopposed Motion to Conduct the Scheduling

Conference via Video Conference (Zoom). ECF No. 17. Having reviewed the Motion, case

filings, and docket entries, the Court finds that the Motion should be and hereby is

DENIED.

        SO ORDERED on this 17th day of September, 2020.
